PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shai J. Lawit, et al. 
Application No. 15/512,629
Filed: March 20, 2017
For: Methods for Reproducing Plants Asexually and Compositions Thereof

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed January 12, 2021, to revive the above-identified 
application under the provisions of 37 CFR 1.137(a).  

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration mailed October 19, 2020.  The issue fee was timely paid on December 16, 2020.  Accordingly, the application became abandoned by operation of law on December 17, 2020. A Notice of Abandonment was mailed on December 21, 2020.  

Upon reviewing the application, it was noted that the withdraw from issue petition fee $140.00 was not paid. Per practitioner’s authorization the necessary fee will be charged to petitioner’s deposit account. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of substitute statement for Elvira H. Lagana; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

This application is being retained in the Office of Petitions for consideration of the petition to withdraw from issue under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions